Opinion filed June 26, 2014




                                      In The

        Eleventh Court of Appeals
                                   __________

                              No. 11-14-00149-CV
                                  __________

                IN THE INTEREST OF L.T.M., A CHILD


                     On Appeal from the 266th District Court
                               Erath County, Texas
                          Trial Court Cause No. CV32308


                      MEMORANDUM OPINION
      Appellant, Kristin Mack, filed a notice of appeal in this court on May 28,
2014. In her notice, Appellant indicated a desire to appeal from an agreed order
signed by the trial court on February 4, 2014, and a protective order signed by the
trial court on March 5, 2014. Upon docketing this case, the clerk of this court
issued a letter dated May 28, 2014, in which we noted that the notice of appeal
appeared to have been filed untimely. See TEX. R. APP. P. 26.1, 26.3. In the letter,
we requested that Appellant respond on or before June 9, 2014, and we informed
Appellant that this appeal would be subject to dismissal if she failed to respond and
show grounds to continue the appeal. TEX. R. APP. P. 42.3. Appellant has not filed
a response. Consequently, we dismiss the appeal pursuant to Rule 42.3(c).
      This appeal is dismissed.


                                                  PER CURIAM


June 26, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                        2